UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-4019



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


ZACHARY JEREMIAH HOOVER,

                                               Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Dever, III,
District Judge. (CR-05-75)


Submitted: October 31, 2006                 Decided:   November 3, 2006


Before WILLIAMS, MICHAEL, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, Stephen C. Gordon,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant.   Frank D. Whitney, United States Attorney, Anne M.
Hayes, Jennifer P. May-Parker, Assistant United States Attorneys,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Zachary J. Hoover appeals the 18-month sentence imposed

after he pled guilty, pursuant to a plea agreement, to a criminal

information charging him with sexual abuse of a minor, in violation

of 18 U.S.C. § 2243(a) (2000).    We affirm.

           Hoover’s sole argument on appeal is that the Government

breached the plea agreement by stating to the court at sentencing

that the court did not need to decide whether Hoover should

register as a sex offender.     Hoover did not object below, and he

must therefore demonstrate plain error before he can obtain any

relief.   See United States v. Fant, 974 F.2d 559, 562 (4th Cir.

1992) (applying plain error analysis in context of breach of plea

agreement).    In order to do so, Hoover must establish the breach

was “‘so obvious and substantial that failure to notice and correct

it affect[ed] the fairness, integrity or public reputation of the

judicial proceedings.’”    United States v. McQueen, 108 F.3d 64, 66

(4th Cir. 1997) (quoting Fant, 974 F.2d at 565).   Our review of the

record convinces us that the Government did not breach the plea

agreement in responding to the district court’s questions at

sentencing.

           Accordingly, we affirm Hoover’s sentence.    We dispense

with   oral   argument   because the facts and legal contentions are




                                 - 2 -
adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                          AFFIRMED




                              - 3 -